10/07/2020
         IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT NASHVILLE
                        Assigned on Briefs December 17, 2019


                  STATE OF TENNESSEE v. EDDIE MADDLE

                 Appeal from the Criminal Court for Putnam County
                     No. 2016-CR-89 Gary McKenzie, Judge
                     ___________________________________

                           No. M2019-00673-CCA-R3-CD
                       ___________________________________

The Defendant, Eddie Maddle, was convicted by a Putnam County jury of possession with
the intent to sell or deliver .5 grams or more of methamphetamine, a Class C felony, and
was sentenced by the trial court as a Range II multiple offender to fifteen years in the
Department of Correction. The Defendant raises the following four issues on appeal: 1)
whether the trial court erred by allowing evidence of crimes committed by the Defendant’s
wife; 2) whether the State established a reliable chain of custody for the drugs admitted
into evidence at trial; 3) whether the Defendant was entitled to a mistrial on the grounds
that a Tennessee Department of Correction (“TDOC”) employee entered the courtroom
and disrupted his trial; and 4) whether the evidence is sufficient to sustain the conviction.
Following our review, we affirm the judgment of the trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JAMES CURWOOD WITT,
JR., and NORMA MCGEE OGLE, JJ., joined.

Seth B. Pinson (on appeal), and Edwin Sadler (at trial), Cookeville, Tennessee, for the
appellant, Eddie Maddle.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Assistant
Attorney General; Bryant Dunaway, District Attorney General; and Bret Gunn, Assistant
District Attorney General, for the appellee, State of Tennessee.


                                        OPINION

                                          FACTS
        This case arises out of a series of undercover methamphetamine purchases that a
confidential informant working for the Putnam County Sheriff’s Department (“PCSD”)
made from the Defendant’s wife, Bobbie Sue Maddle (“Mrs. Maddle”). Two days after
the last sale, drug task force agents executing a search warrant at the couple’s home found
and seized a number of incriminating items, including approximately 20 grams of
methamphetamine, a set of digital scales, and pre-recorded cash that the confidential
informant had paid to Mrs. Maddle in the undercover drug transactions. In a statement to
law enforcement officers, the Defendant admitted that he and his wife sold
methamphetamine to support their personal drug habits. He also provided the officers with
details of their drug supply chain. The Putnam County Grand Jury subsequently returned
a seven-count indictment that charged Mrs. Maddle with six counts of the sale of
methamphetamine and the Defendant and Mrs. Maddle with the possession of more than
.5 grams of methamphetamine with the intent to sell or deliver. Mrs. Maddle entered guilty
pleas in her case prior to the Defendant’s trial.

                                     Pretrial Hearings

            Mrs. Maddle’s guilty pleas and statements implicating Defendant

        The trial court addressed several issues in an April 11, 2017 hearing, including
whether the State would be allowed to introduce evidence about Mrs. Maddle’s guilty pleas
and the statements she made to the informant about the Defendant’s involvement in the
sales. PCSD Detective Chuck Johnson testified that he was a member of the drug task
force and the lead agent in the case, which involved the confidential informant’s buying
methamphetamine from Mrs. Maddle on six separate occasions in 2015: February 24,
February 25, March 27, April 23, May 12, and May 19. The first and third transactions
occurred inside the informant’s vehicle in the parking lots of two stores, and the remaining
four transactions occurred inside the Defendant and Mrs. Maddle’s house trailer. The
Defendant was present in the home on at least one occasion but did not directly participate
in the sale.

       Detective Johnson identified the text messages and transcripts of the phone calls
exchanged between the informant and Mrs. Maddle, as well as the audio recordings and
transcripts of the transactions. He agreed that Mrs. Maddle made several references to the
Defendant’s knowledge and involvement in the drug sales during her conversations with
the informant.         Specifically, during a conversation about providing more
methamphetamine to the informant, Mrs. Maddle said that she would check to see what the
Defendant had at the house; during a conversation about the couple’s son having just been
arrested with methamphetamine, Mrs. Maddle told the informant that the Defendant’s
response to learning of the arrest was, “Hell, he left with a gram”; and during a conversation
in which the informant inquired about trading her vehicle for more methamphetamine, Mrs.
                                            -2-
Maddle responded that she would have to check with the Defendant. Detective Johnson
said that when the informant called Mrs. Maddle after the last sale to ask why the product
looked different, Mrs. Maddle explained that it was still wet because she had just finished
making it.

       Detective Johnson testified that most of the methamphetamine uncovered during the
search of the Defendant’s home was located in the master bedroom of the trailer and
consisted of approximately 20 grams in separate containers. In addition, they found a set
of digital scales in the bedroom and two of the bills used in the undercover drug
transactions. Officers found additional powder that tested positive for methamphetamine
in a drawer of the coffee table in the living room and a liquid that tested positive for
methamphetamine in the kitchen. They also found in the kitchen a number of items
associated with the manufacture of methamphetamine, including bottles of drain cleaner,
pseudoephedrine, lighter fluid, and cold packs. Detective Johnson testified that he advised
the Defendant and Mrs. Maddle of their rights and they were questioned that day by PCSD
Lieutenant Rebecca Wright and Special Agent Thomas Esslinger of the Drug Enforcement
Administration (“DEA”).

        On cross-examination, Detective Johnson acknowledged that the informant became
acquainted with Mrs. Maddle when the two women were incarcerated together. He said
he was unaware of any contact the informant had with the Defendant, aside from the drug
transactions. With respect to those drug transactions, he acknowledged that the Defendant
was at home during only one sale, that the Defendant had two guests at the time and was
not in the room where the sale took place, and that the Defendant did not participate in any
of the recorded conversations with the informant.

       Detective Johnson further acknowledged that he attempted to elicit the Defendant’s
cooperation as an undercover informant and that both the Defendant and Mrs. Maddle
originally agreed to work with the drug task force. He said the Defendant participated in
an undercover operation by paying a targeted individual for methamphetamine, but the
individual returned the confidential funds to the Defendant without supplying any drugs.
After that failed attempt at an undercover purchase, the Defendant refused any further
cooperation. Detective Johnson acknowledged that the Defendant assisted Mrs. Maddle
with at least one completed undercover drug transaction.

       On redirect examination, Detective Johnson testified that the target of the
Defendant’s attempted undercover drug purchase told the Defendant as he returned the
confidential funds that he had given up the business. Although he had no proof of any
“behind-the-scenes communication” between the Defendant and the target, Detective
Johnson had never before encountered a similar scenario and therefore found it “odd.”

                                           -3-
       DEA Agent Thomas Esslinger, who participated in the May 21, 2015 interviews of
the Defendant and Mrs. Maddle, testified that the Defendant expressed a willingness to
cooperate with law enforcement and provided details of his and Mrs. Maddle’s drug
operation. Among other things, the Defendant named their supplier and told the agents
that he and Mrs. Maddle bought approximately half an ounce of methamphetamine for
$800 twice a week from that individual, which they in turn sold for $200 per “8-ball,” or
approximately 3.5 grams, in order to support their own personal use of methamphetamine.
The Defendant also told the agents that Mrs. Maddle had manufactured some
methamphetamine herself two days earlier.

        Agent Esslinger testified that the Defendant was not promised anything in exchange
for his cooperation but was informed that it would likely result in favorable consideration
by the prosecutor and the judge with respect to his charges. On cross-examination, he
acknowledged that he had no videotape or audio recording of the interview. He further
acknowledged that the agents interviewed Mrs. Maddle first, but he denied having told the
Defendant that without his help Mrs. Maddle would end up in the federal penitentiary.

         At the conclusion of the hearing, the trial court found that the State had met its
burden of showing that a conspiracy to sell drugs existed between the Defendant and Mrs.
Maddle and that Mrs. Maddle’s statement about needing to check with the Defendant to
see if she could get more methamphetamine to sell was a statement made in furtherance of
the conspiracy. The court, therefore, ruled that that statement was admissible at trial under
the statement of a co-conspirator exception to the rule against hearsay. The court
disallowed the other statements. The court reserved for a later date a ruling on whether
evidence of Mrs. Maddle’s guilty pleas would be admissible at trial. However, during
opening statements at the Defendant’s August 28-29, 2018 trial, defense counsel informed
the jury that Mrs. Maddle had pled guilty to all seven counts of the indictment, including
the six counts in which she was charged alone with the sale of methamphetamine.

                                      Chain of Custody

       On August 27, 2018, the eve of trial, the trial court held a hearing on the State’s
motion for a ruling on whether the State had established a sufficient chain of custody for
the drugs. The State sought the pretrial ruling because the Tennessee Bureau of
Investigation (“TBI”) scientist who had originally analyzed the drugs was on maternity
leave at the time of the trial, which had led the State to have the drugs retested by a different
TBI agent.

       At the hearing, Detective Chuck Johnson testified that he was the officer in charge
of gathering and maintaining the evidence seized from the Defendant’s home on May 21,
2015. He said each item was placed in an envelope or paper bag, labeled with the date,
                                              -4-
time, location, and identity of the individual who found it, and logged by himself into the
evidence room. He separately identified the three pieces of evidence the State intended to
introduce at the Defendant’s trial: a container of methamphetamine found in the living
room; a box of pseudoephedrine; and three red containers of methamphetamine that were
found in the dresser drawer of the master bedroom. He testified that each item was labeled
with the case number and his name.

       Detective Johnson described in detail the procedure he employed in checking the
items out of the evidence room, testifying that the evidence custodian located the evidence,
printed out a form that he and the custodian each signed, and then transferred custody of
the evidence to him. At that point, he had the evidence transported to the TBI laboratory
for analysis, where a similar procedure was employed to check the items into the TBI
laboratory.

        TBI Special Agent Forensic Scientist Laura Cole, a chemist, testified that she
analyzed the evidence at issue and issued a report on August 8, 2018, after having been
asked to retest the items because the original agent was on maternity leave and unable to
testify at trial. She described the process by which the laboratory received and tracked the
evidence, testifying, among other things, that an “Evidence Submittal Form,” with a unique
identifying number, was submitted with the evidence when it was received by the TBI
evidence technician and stored in the vault, and that details about the time, date, and
persons involved in handling the evidence were logged into a TBI computer tracking
system. According to Agent Cole, part of the evidence technician’s duties included
documenting whether the evidence was received in a “sealed condition”; moreover, if the
evidence was not sealed, the technician would not accept it into the laboratory. Agent Cole
further testified that if there was any abnormality in the packaging of evidence that she
checked out of the vault for analysis, she would note it and contact her supervisor. She
noted no abnormality in the evidence in this case. She identified a print out from the TBI’s
computer system that listed every individual who had possession of the evidence in the
case.

        Agent Cole testified that only Exhibits 1, 6, and 7 of the original materials that were
submitted to the TBI laboratory for analysis were resubmitted for retesting. Of those three,
only Exhibit 6, which consisted of methamphetamine in red cylindrical containers, came
into the laboratory on not just two, but three separate occasions. According to her
documentation, Exhibit 6 was first brought to the laboratory on June 23, 2015, by PCSD
Detective Chris Miller; was picked up from the laboratory after testing on September 14,
2015, by PCSD Deputy Jenny Phillips; was brought back to the laboratory with a request
that it be retested on April 13, 2017, by PCSD Detective Chuck Johnson; was picked up
from the laboratory by Deputy Jenny Phillips after TBI management refused the request
for retesting; was brought back to the laboratory on July 18, 2018, for retesting by PCSD
                                             -5-
Detective Roger Cooper; and was picked up from the laboratory on August 23, 2018, by
Detective Chuck Johnson after it had been retested.

       Agent Cole identified the report she had prepared of her analysis of the evidence, as
well as the earlier report prepared by her fellow TBI Special Agent Forensic Chemist
Rebecca Hernandez. She said she was familiar with Agent Hernandez’s earlier report, in
which Agent Hernandez had noted that the substance in the red containers was a brown
crystalline substance with a gross weight of 17.26 grams. Agent Cole testified that her
findings were consistent with Agent Hernandez’s findings regarding the total weight of the
substances in the red cylindrical containers in Exhibit 6A because Agent Hernandez
recorded the gross weight, which included the weight of the containers, whereas she
removed the substances from the containers to weigh it separately.

      On cross-examination, Agent Cole acknowledged that she had not observed Agent
Hernandez’s analysis of the drugs.

       PCSD Deputy Stephanie Jean Philips testified that she was assigned to the evidence
and property room, where her duties included receiving evidence for storage and
transporting evidence to and from the TBI laboratory. She described the procedure
employed to identify and track the evidence and stated that access to the room, to which
she alone had a key, was strictly limited and controlled. She testified that she had retrieved
items in the case from the TBI laboratory on two occasions. On neither occasion did she
note anything amiss in the condition of the evidence.

       PCSD Detective Chris Miller testified that he transported evidence in the case to the
receiving clerk at the TBI laboratory on June 23, 2015. He saw nothing to lead him to
believe that anyone had tampered with the evidence.

      PCSD Detective Roger Cooper testified that he transported the evidence from the
evidence room to the TBI laboratory on July 18, 2018, at the request of Deputy Philips,
who was ill. He saw nothing amiss to cause him any concern about the possibility of
tampering.

       At the conclusion of the hearing, the trial court issued a preliminary ruling that the
State had established a reliable chain of custody for admission of the drug evidence at trial,
assuming that similar testimony was developed at trial.

                                            Trial

        The State’s first witness at trial was Detective Chuck Johnson, who reiterated much
of the testimony he had provided at the April 11, 2017 hearing. In addition, he described
                                            -6-
in detail the procedure whereby the confidential informant and her vehicle were searched
before and after each transaction to ensure that she had no drugs or cash on her other than
those exchanged during the undercover transactions, as well as the procedure used to
collect, secure, and transport the drugs involved in the case to and from the TBI laboratory.

       Detective Johnson testified that he was the agent in charge of five of the six
undercover transactions involving the confidential informant: the first, second, third, fifth
and sixth transactions. The case agent in charge of the fourth transaction was Lieutenant
Rebecca Wright. The first transaction was supposed to be for the purchase of one-half
gram of methamphetamine for $100, and the second, third, fifth, and sixth transactions
were each supposed to be for the purchase of one gram of methamphetamine for $100. In
each case, the actual amount of methamphetamine supplied by Mrs. Maddle was less than
the amount that was bargained for, weighing, respectively, only .24, .47, .43, .51, and .42
grams. Detective Johnson testified that it was common for drug dealers to “short” a buyer
in a drug deal in an attempt to increase the dealer’s profit.

       Detective Johnson also described in detail the execution of the search warrant at the
Defendant’s home, the discovery of the drugs and the items used in the manufacture of
methamphetamine, and his collection of those items into evidence. He identified those
items, including the following that were all found in a dresser drawer in the master
bedroom: $462 in cash, including some that matched the prerecorded undercover bills;
three red cylindrical containers of methamphetamine; and a set of digital scales. Finally,
he explained to the jury how the various items found that were associated with the
manufacture of methamphetamine were used in the manufacturing process, including the
ammonium nitrate that was missing from one of the cold packs, which was found with the
outer layer torn open.

        On cross-examination, Detective Johnson acknowledged that not all the ingredients
required for manufacturing methamphetamine were found during the search of the
Defendant’s home. He further acknowledged that the TBI laboratory had initially refused
to retest the evidence that was resubmitted to the laboratory. On redirect examination, he
testified that he knew of no reason for a cold pack to be torn apart other than to extract the
materials inside to be used in the manufacture of methamphetamine. He agreed that the
reason the State requested retesting of the methamphetamine in the red cylinders was that
the original chemist had included the weight of the cylinders in her report.

        DEA Agent Thomas Esslinger testified regarding his interview of the Defendant,
the Defendant’s statement about his involvement in the drug business, and the Defendant’s
initial willingness to work with the drug task force as it attempted to build a case against
the Defendant’s supplier. On cross-examination, he acknowledged that the drug task force
sought the Defendant’s and Mrs. Maddle’s cooperation in their efforts to catch the larger
                                            -7-
dealers in the supply chain of methamphetamine. He said he knew the Defendant
cooperated to some extent, but he was unaware of the details.

       On redirect examination, Agent Esslinger agreed that the Defendant revealed his
extensive knowledge of the drug supply chain, telling the officers that Mrs. Maddle
obtained the methamphetamine that she and the Defendant sold from a man named Gallops,
who in turn received the drugs from a man named Henry who had connections with the
Mexican drug cartel. On recross-examination, he testified that Mrs. Maddle provided
similar information. He disagreed, however, that Mrs. Maddle was the major player in the
enterprise.

       PCSD Lieutenant Rebecca Wright testified that she was involved in the undercover
drug operation and supervised the fourth undercover transaction on April 23, 2015. She
described the procedure employed to ensure that the informant had no additional cash or
drugs on her before or after the transaction, and she identified the drugs purchased in that
transaction, which the TBI laboratory determined to consist of .60 grams of
methamphetamine. She also described her participation in the interview of the Defendant
and Mrs. Maddle and the Defendant’s providing details about the supply chain involved in
the drugs. According to her testimony, the Defendant made it very clear that both he and
Mrs. Maddle were involved in the selling of methamphetamine.

      On cross-examination, Lieutenant Wright acknowledged that the Defendant and
Mrs. Maddle completed one undercover drug purchase for the task force.

       TBI Special Agent Forensic Scientist Laura Cole testified at great length about her
education and training as a forensic chemist and the identification, tracking, and safety and
security measures employed by the TBI laboratory to ensure the integrity of evidence and
the accuracy of test results. She also identified her laboratory report and the results of her
testing of the three items she had analyzed. The first item was 1.8 grams of a powder that
tested positive for methamphetamine and appeared to her to be a waste product of the
manufacture of methamphetamine. The second item consisted of a brown crystalline
substance, originally contained in three separate red containers, that tested positive for
methamphetamine and had a total weight of 1.94 grams. The third item consisted of a
package of tablets, one of which she analyzed and determined to be Pseudoephedrine,
consistent with the labeling on the package. She additionally explained her fellow agent’s
maternity leave and how she became involved in the retesting of the evidence.

       On cross-examination, she acknowledged that she had no knowledge of the
Defendant’s connection to any of the evidence, aside from the fact that his name was on
the evidence and the evidence submittal form. On redirect examination, she testified that
it was not unusual for an item to be retested if the analyst who originally tested it was
                                            -8-
unavailable to testify at trial. As for the State’s first unsuccessful attempt to have Exhibit
6 reanalyzed, her understanding was that the State requested retesting because Agent
Hernandez provided only a gross weight, and that laboratory management refused the
request because the additional weight of the substances in those containers was insufficient
to meet the threshold weight to charge a higher felony. On recross-examination, she
acknowledged that a TBI security officer in the past had stolen some drugs from the
laboratory. She said that the episode occurred in the year 2000; since that time, the TBI
had instituted polygraph testing for all employees.

      The State was prepared to call as additional witnesses the Putnam County Sheriff’s
Department officers who had transported the evidence to and from the TBI laboratory, but
defense counsel agreed to waive their testimony.

      The Defendant elected not to testify or to call any witnesses in his defense.
Following deliberations, the jury convicted him of the indicted offense.

                                         ANALYSIS

                     I. Evidence of Drug Sales by Defendant’s Wife

       As his first issue, the Defendant contends that the trial court erred by allowing the
State to introduce evidence of Mrs. Maddle’s drug sales to the informant. The Defendant
argues that the evidence should have been excluded under Tennessee Rule of Evidence 403
because any probative value was substantially outweighed by the danger of unfair
prejudice, confusion of the issues, and misleading of the jury. Apparently acknowledging
that he waived the issue by his failure to raise it at trial or in the motion for new trial, the
essence of the Defendant’s argument is that he was deprived of a fair trial due to the jury’s
having been “bombarded with evidence of criminal activity” of Mrs. Maddle, which served
to confuse the jury and lead it to transfer Mrs. Maddle’s guilt to the Defendant. The
Defendant also asserts that he is entitled to plain error review. The State responds that the
Defendant cannot show that a clear and unequivocal rule of law was breached, that the
alleged error affected a substantial right of the Defendant’s, that the Defendant did not
waive the error for tactical reasons, or that consideration of the error is necessary to do
substantial justice. We agree with the State.

        In order for us to find plain error: (a) the record must clearly establish what occurred
in the trial court; (b) a clear and unequivocal rule of law must have been breached; (c) a
substantial right of the accused must have been adversely affected; (d) the accused did not
waive the issue for tactical reasons; and (e) consideration of the error is “‘necessary to do
substantial justice.’” State v. Smith, 24 S.W.3d 274, 282 (Tenn. 2000) (quoting State v.
Adkisson, 899 S.W.2d 626, 641-42 (Tenn. Crim. App. 1994)). The presence of all five
                                             -9-
factors must be established by the record before we will recognize the existence of plain
error, and complete consideration of all the factors is not necessary when it is clear from
the record that at least one factor cannot be established. Id. at 283.

       We note, first, that the Defendant did not specifically challenge the admission of the
sales evidence in the pretrial hearing, at trial, or in the motion for new trial. On April 5,
2017, the State filed a notice of its intent to introduce evidence of Mrs. Maddle’s drug
sales. There is nothing in the record to show that the Defendant filed a motion in
opposition. Instead, defense counsel focused at the pretrial hearing on the hearsay
statements of Mrs. Maddle to the informant and the fact that Mrs. Maddle pled guilty to
the offenses. Moreover, as previously mentioned, defense counsel himself focused at
length on the drug sales and Mrs. Maddle’s guilty pleas, both in opening statement and in
closing argument, as part of his attempt to convince the jury that the drugs found in the
home were solely the property of Mrs. Maddle and that the Defendant was not involved in
the drug business. We, therefore, conclude that the Defendant is not entitled to relief on
the basis of this issue.

                                  II. Chain of Custody

        The Defendant next contends that the methamphetamine found in the Defendant’s
home should not have been admitted into evidence because the chain of custody of the
evidence was insufficient. Specifically, he asserts that there was “a glaring hole” in the
chain of custody due to the fact that the technician who originally tested the drugs was
“suspiciously absent” from trial and only two of the several individuals who transported
the drugs testified at trial concerning the chain of custody. The State argues that nothing
in the trial proof undermined the reliable chain of custody that the State established at the
pretrial hearing. We agree with the State.

        Before a piece of tangible evidence can be introduced at trial, “a witness must be
able to identify the evidence or establish an unbroken chain of custody” in order to ensure
“that there has been no tampering, loss, substitution, or mistake with respect to the
evidence.” State v. Cannon, 254 S.W.3d 287, 296 (Tenn. 2008) (internal citations omitted);
State v. Scott, 33 S.W.3d 746, 760 (Tenn. 2000). “An item is not necessarily precluded
from admission as evidence if the State fails to call all of the witnesses who handled the
item.” Cannon, 254 S.W.3d at 296. “Accordingly, when the facts and circumstances that
surround tangible evidence reasonably establish the identity and integrity of the evidence,
the trial court should admit the item into evidence.” Id. Whether or not the chain of custody
has been sufficiently established lies within the discretion of the trial court and we review
the trial court’s determinations under an abuse of discretion standard. Id. at 295.



                                           - 10 -
        We find no abuse of discretion in the admission of the evidence. In the pretrial
hearing, the State presented exhaustive chain of custody testimony from almost every
individual who handled the evidence, with the exception of the TBI agent whose
“suspicious absence” from the hearing and the trial was due to her maternity leave. Each
of the witnesses who testified described in detail the procedures followed to ensure the
integrity of the evidence, and each testified that there was nothing in the condition of the
evidence that raised any hint of tampering. Several of those witnesses repeated their
testimony at trial. Furthermore, the State stood ready at trial to call the additional chain of
custody witnesses, with the exception of the TBI agent who was on maternity leave, but
was assured by defense counsel that it was unnecessary because it was “going to be
cumulative” and he “kn[e]w what their testimony [was] going to be.” The Defendant
cannot now complain about the fact that only two of those witnesses testified at trial when
his own defense counsel agreed to waive the testimony of the additional witnesses. We,
therefore, conclude that the Defendant is not entitled to relief on the basis of this issue.

                            III. Failure to Declare a Mistrial

        The Defendant next contends that the trial court should have sua sponte declared a
mistrial when a TDOC officer apparently entered the wrong courtroom and briefly
interrupted the trial. During the direct examination testimony of TBI Agent Laura Cole,
the following exchange occurred:

       THE COURT: Hold on just a second. Stop just a second. I’m sorry. What
       are we doing?

       UNIDENTIFIED MALE: TDOC

       THE COURT: Okay. TDOC. We’re in the middle of a jury trial.

       UNIDENTIFIED MALE: Oh, I’m sorry.

       THE COURT: You’re going to have to step out. That’s okay. That’s all
       right. I don’t know, maybe you’ve got the wrong courtroom. Okay? They
       can help you, they can help you back there.

       UNIDENTIFIED MALE: Sorry, General. I don’t mean to - -

       GEN. WILLIS: That’s okay.




                                            - 11 -
       THE COURT: Just don’t understand that’s going on. I get uncomfortable
       when people start approaching. All right, go ahead. Reask your question. I
       apologize.

       We agree with the State that the Defendant waived the issue by his failure to make
a contemporaneous objection at trial and that he is not entitled to plain error relief on the
basis of this issue. The Defendant appears to believe that the trial court should have sua
sponte declared a mistrial, arguing that the interruption of the trial by the TDOC officer
“suggested to the jury that the [Defendant] would be taken into custody, and that the jury’s
verdict was a foregone conclusion.” We respectfully disagree.

        The decision of whether or not to declare a mistrial lies within the sound discretion
of the trial court. State v. Land, 34 S.W.3d 516, 527 (Tenn. Crim. App. 2000). A mistrial
should be declared in a criminal case only when something has occurred that would prevent
an impartial verdict, thereby resulting in a miscarriage of justice if a mistrial is not declared.
See id.; Arnold v. State, 563 S.W.2d 792, 794 (Tenn. Crim. App. 1977). “Generally a
mistrial will be declared in a criminal case only when there is a ‘manifest necessity’
requiring such action by the trial judge.” State v. Millbrooks, 819 S.W.2d 441, 443 (Tenn.
Crim. App. 1991) (quoting Arnold, 563 S.W.2d at 794). A manifest necessity exists when
there is “no feasible alternative to halting the proceedings.” State v. Knight, 616 S.W.2d
593, 596 (Tenn. 1981). The burden to show the necessity for a mistrial falls upon the party
seeking the mistrial. Land, 34 S.W.3d at 527.

        The interruption here comprised only a brief moment in a fairly lengthy trial, and
there is nothing in the record to show that the jurors were upset by the interruption. There
is also nothing to indicate that the jurors were even aware that “TDOC” stood for
“Tennessee Department of Correction” or that they leapt from the accidental interruption
of the trial by a TDOC employee to the conclusion that prison officials were waiting in the
wings to transport the Defendant to the custody of the Department of Correction. We,
therefore, conclude that the Defendant is not entitled to relief on the basis of this issue.

                              IV. Sufficiency of the Evidence

      Lastly, the Defendant contends that the evidence is insufficient to sustain his
conviction, arguing that the evidence at trial showed only that Mrs. Maddle, and not the
Defendant, was selling methamphetamine. The State cites the Defendant’s statement to
law enforcement admitting that he was involved in the sale of the drugs, Mrs. Maddle’s
statement to the informant about needing to check with the Defendant about any additional
amount he had ready to sell, and the fact that the methamphetamine and some of the buy
money from one of the undercover transactions were found in a drawer of the master

                                              - 12 -
bedroom as evidence from which the jury could find that the Defendant possessed the drugs
with the intent to sell or deliver them. We, once again, agree with the State.

       When the sufficiency of the evidence is challenged, the relevant question of the
reviewing court is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn.
R. App. P. 13(e) (“Findings of guilt in criminal actions whether by the trial court or jury
shall be set aside if the evidence is insufficient to support the findings by the trier of fact
of guilt beyond a reasonable doubt.”); State v. Evans, 838 S.W.2d 185, 190-92 (Tenn.
1992); State v. Anderson, 835 S.W.2d 600, 604 (Tenn. Crim. App. 1992).

       All questions involving the credibility of witnesses, the weight and value to be given
the evidence, and all factual issues are resolved by the trier of fact. See State v. Pappas,
754 S.W.2d 620, 623 (Tenn. Crim. App. 1987).

       “A guilty verdict by the jury, approved by the trial judge, accredits the testimony of
the witnesses for the State and resolves all conflicts in favor of the theory of the State.”
State v. Grace, 493 S.W.2d 474, 476 (Tenn. 1973). “A jury conviction removes the
presumption of innocence with which a defendant is initially cloaked and replaces it with
one of guilt, so that on appeal a convicted defendant has the burden of demonstrating that
the evidence is insufficient.” State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

        Viewed in the light most favorable to the State, we conclude that the evidence was
sufficient for the jury to find the Defendant guilty of the possession of .5 grams or more of
methamphetamine with the intent to sell or deliver. In addition to the methamphetamine,
digital scales, and prerecorded bills found in the dresser drawer of the master bedroom,
Mrs. Maddle told the confidential informant she would have to check with the Defendant
for further product to sell and the Defendant himself provided a confession to law
enforcement in which he admitted that he was involved with his wife in the sale of
methamphetamine. We, therefore, conclude that the Defendant is not entitled to relief on
the basis of this issue.

                                      CONCLUSION

        Based on the foregoing authorities and reasoning, we affirm the judgment of the
trial court.


                                               ____________________________________
                                               ALAN E. GLENN, JUDGE
                                            - 13 -